Title: To James Madison from William D. Patterson, 5 April 1806 (Abstract)
From: Patterson, William D.
To: Madison, James


                    § From William D. Patterson. 5 April 1806, Nantes. “I have the honor to inclose you the Returns of this Agency up to the 1st. January ulto.
                    “Your Instructions (which were received by me on the 16th. Octo) relative to the suspension of in future giving papers to Vessels bought in this Country have been complied with; many applications have been made for this purpose, but none have been granted not being made within the time prescribed. There are however two exceptions, on which I find it difficult to determine my duty. The first is an application from Messrs. Marion freres at St. Malo, for papers for a Brig purchased here in the name of Mr. Willm. Hamon of Philadelphia in consequence of his power of Attorney to them, dated 1st. April 1805: made before and granted by Clement Biddle Notary publick, the papers for this Vessel were duly made out; but no American Master appearing, were not delivered, they have remained deposited with me, but will probably be hereafter called for, from this long delay I consider them to have forfeited their Rights.
                    “The Second is an application made to me by William Collen an American Citizen dated 26th. December, being several days after the two months prescribed by the instructions, had expired. he purchased a Brig at St. Malo on the 3d of Same as it appears by the Act of Sale, made by a Notary-publick, no Consu⟨l⟩ residing at St. Malo, nor any news-papers printed there, he had made affidavit, he was ignorant of those instructions, as he had already paid his money and would be ruined by loosing his Vessel, I have thought under those circumstances that he was entitled to his papers, although it has been a matter of ques⟨tion⟩ whether St. Malo lays within this District or that of Lorie⟨nt⟩ it being equidistant to either of these places, I have communicated to General Armstrong on the subject who answered through Mr. Barnet the Commercial Agent at Paris, tha⟨t⟩ if the Agent at the port to which the Vessels belonged felt that those assertions were true that then the purchaser wa⟨s⟩ entitled to his papers.
                    “I have to acknowledge the receipt of my new Commissi⟨on⟩ to H: M: the Emperor and King and have written to have necessary Security to be given in renewal of my Bond.
                    “I have not yet received any Exequatur, although our Minister at Paris possesses both my Commissions, I have never been honor’d by him with any communication. Since the Emperor came to the Throne, Consuls have acted only by Authorisation from the Minister of foreign Affairs, which has been a circumstance of much detriment to me, in Several claims made to the Tribunals in cases of Seamen sailing under the american flag, foreigners, either with or without American protections have been claimed by their respective Consuls and although this is directly an

infraction of the Contract made when they Signed their articles, whereby they forfeit their wages upon absenting themselves from their Vessels, Yet I have been obliged to submit in Several instances that the Wages due, be paid such men, and the Vessels are thereby deprived of their assistance; being unable to inforce my claims without a stronger official Character, yet I have no reasons to complain of the different authorities of the place, they paying due attention to my demands, when not interfering with their particular Orders. I have to observe there exists an order from the Emperor at the Marine that directs all subjects of France, who may belong to the Marine Service to be seized on board all ships, wherever they may be met, notwithstanding any length of time which may have elapsed since their departure from France or however long they may have, owed allegiance to another Country, In consequence many persons born in this Country naturalized Citizens in the United States have been taken by the Marine who by their Registers have proved them defaulters in their Oaths, having in many instances sworn falsely to our Magistrates in order to obtain their protections.
                    “It has also been determined by the Governement that Americans taken on board British Ships either of war or of Merchants shall be considered prisoners of war.
                    “You will find, Sir, herewith a law imposing new duties this will bear particularly hard upon two of our Staple articles Tobacco and Cotton, of this last the short staple from Georgia has got into Such Note in this country as to become indispensable Since the Wars, occasioned by the French revolution, whi⟨ch⟩ deprived them of their Commerce in the Levant, and prevente⟨d⟩ totally the introduction of this Article from Smyrna, which was formerly the only Kind Known here, but the Manufacturers have now lost the habit of using it and have acquired the practice of ⟨imp⟩orting our Cotton alone.
                    “I also take the liberty of Sending you Some news-pape⟨rs⟩ containing Decrees of the Emperor.”
                